DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered. 
Claims 1 and 3-22 are pending.
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 10/9/2021 and 11/11/2021 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 102 and 103 as set forth in the office action mailed on 08/20/2021 is hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefen Zhou on 05/25/2022.
The application has been amended as follows:
In the Claims

In claim 1, line 2, after “concentration” the following has been inserted:
--- of the gellan gum  ---

In claim 15, lines 1-2, the following has been deleted:
“foodstuff by using the gellan gum according to claim 1”
And replaced by:
--- a foodstuff comprising the step of mixing the gellan gum according to claim 1, wherein the foodstuff is selected from a group consisting of a desert, a dysphagia food, a dairy product, and a meat product ---

In claim 16, line 2, after “concentration” the following has been inserted:
--- of the gellan gum  ---
Rejoinder
The restriction requirement among Group I-IV, as set forth in the Office action mailed on 10/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-15, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks and amendment in the reply filed on 10/9/2021 and 11/11/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s gellan gum with double setting temperature without adjusting concentration of the gellan gum at temperatures as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s gellan gum with double setting temperature without adjusting concentration of the gellan gum at temperatures as in the instant claims. The closest prior art, Camelin (Biotechnology Progress; 1993, 9, 291-297), teaches gellan gum with double setting temperatures with changing concentrating of gellan gum and is therefore different from the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make gellan gum as in the instant claims.
Therefore, Claims 1 and 3-22 are allowed. 
Conclusion
Claims 1 and 3-22 are allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623